Judgment, Supreme Court, New York County (Norman Ryp, J.), entered December 13, 1996, dismissing the complaint and bringing up for review an order, same court and Justice, entered December 12, 1996, which granted defendants’ motion for summary judgment, unanimously affirmed, without costs. Appeal from said order unanimously dismissed, without costs, as subsumed within the appeal from said judgment.
*191Plaintiffs’ claim that defendants violated a non-statutory regulation is not sufficient to raise an issue of fact as to whether defendants had a duty to install a handrail in the plaintiffs’ apartment (see, Juarez v Wavecrest Mgt. Team, 88 NY2d 628; Velazquez v Tyler Graphics, 214 AD2d 489, 490). Furthermore, the lease between the parties contains a valid "as is” clause, which precludes plaintiffs from maintaining a claim based upon the absence of a handrail that was not present when they initially moved in and without which they lived two years in the apartment. Thus, defendants’ motion for summary judgment was properly granted. We have considered plaintiffs’ remaining contentions and find them to be without merit. Concur—Wallach, J. P., Rubin, Williams and Andrias, JJ.